PER CURIAM:
Seeking declaratory and injunctive relief, plaintiffs brought this § 1983 class action on behalf of all inmates of the Mississippi State Penitentiary. Plaintiffs contend that defendant prison officials have failed to provide the inmate population with legal resources sufficient to enable them to pursue their legal and constitutional rights. Specifically, they argue that inmates are entitled to state-supplied legal counsel and to an adequate law library.
In an able opinion that discusses thoroughly the facts and the issues of law, District Court Judge Keady held that where inmates had access to an adequate law library and to inmate writ writers, the due process clause did not require the state to provide them with legal counsel. Stevenson v. Reed, 391 F.Supp. 1375 (N.D.Miss.1975). We adopt the opinion of the district court.
AFFIRMED.